ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_05_EN.txt. 494

JOINT DISSENTING OPINION OF JUDGES ONYEAMA,
DILLARD, JIMENEZ DE ARECHAGA AND
SIR HUMPHREY WALDOCK

1. In its Judgment the Court decides, ex proprio motu, that the claim
of the Applicant no longer has any object. We respectfully, but vigorously
dissent. In registering the reasons for our dissent we propose first to make
a number of observations designed to explain why, in our view, it is not
justifiable to say that the claim of the Applicant no longer has any object.
We shall then take up the issues of jurisdiction and admissibility which
are not examined in the Judgment but which appear to us to be of cardinal
importance to the Court’s treatment of the matters decided in the Judg-
ment. It is also to these two issues, not touched in the Judgment, to which
the Applicant was specifically directed to address itself in the Court’s
Order of 22 June 1973.

PART J. REASONS FOR OUR DISSENT

2. Basically, the Judgment is grounded on the premise that the sole
object of the claim of New Zealand is “to obtain a termination of” the
“atmospheric nuclear tests conducted by France in the South Pacific
region” (para. 31). .

In our view the basic premise of the Judgment, which limits the Appli-
cant’s submissions to a single purpose, and narrowly circumscribes its
objective in pursing the present proceedings, is untenable. In consequence
the Court’s chain of reasoning leads to an erroneous conclusion. This
occurs, we think, partly because the Judgment fails to take account of the
purpose and utility of a request for a declaratory judgment and even
more because its basic premise fails to correspond to and even changes
the nature and scope of New Zealand’s formal submission as presented in
the Application.

3. In the Application New Zealand:

“... asks the Court to adjudge and declare: That the conduct by
the French Government of nuclear tests in the South Pacific region
that give rise to radio-active fall-out constitutes a violation of New
Zealand’s rights under international law, and that these rights will
be violated by any further such tests”.

4. As appears from the initial words of the actual submission, it
unequivocally requests from the Court a judicial declaration on the

41
495 NUCLEAR TESTS (JOINT DISS. OP.)

illegality of nuclear tests conducted by France in the South Pacific region
and giving rise to radio-active fall-out.

This is made abundantly clear in paragraph 10 of the Application where
it is stated:

“The New Zealand Government will seek a declaration that the
conduct by the French Government of nuclear tests in the South
Pacific region that give rise to radio-active fall-out constitutes a viola-
tion of New Zealand’s rights under international law, and that these
rights will be violated by any further such tests.” (Emphasis added).

This request is described in the Applicant’s Memorial (para. 5) as “the
principal issue before the Court”

5. It has to be asked what are the reasons given in the Judgment as
justifying the setting aside of the request for a declaration presented by
the Applicant? In the present case it is not asserted, as it was in the parallel
case of Australia v. France, that the judgment requested from the Court
is not a declaratory judgment for that could evidently not be maintained
in view of the actual terms of New Zealand’s submission. Nor is it stated
in the present Judgment that the request for a declaration is merely a
means to an end and not an end in itself. However, without adopting
those lines of reasoning, the Judgment ignores no less completely the
formal request for a declaration of illegality made by New Zealand, and
this is apparently done on the basis of three arguments.

6. The first argument appears to take as a starting point the following
observation:

“The Court is asked to adjudge and declare that French atmos-
pheric nuclear tests are illegal, but at the same time it is requested
to adjuge and declare that the rights of New Zealand ‘will be violated
by any further such tests’. The Application thus contains a sub-
mission requesting a definition of the rights and obligations of the
Parties.” (Para. 31 of the Judgment.)

This cannot however be accepted as a valid ground for not dealing with
the request for a declaration. A submission asking for a judicial declara-
tion may be formulated either as a request to the Court to decide that the
conduct of a State is not in accordance or is contrary to the applicable
rules of international law or as a request to declare that a party possesses
a certain right or is subject to a certain obligation. In both cases, what is
requested from the Court is a definition of the legal situation existing
between the Parties, expressed either in terms of objective rules of law or
of subjective rights and obligations resulting from those rules. In the
Interhandel case, for instance, a submission which in fact requested a
definition of the rights and obligations of the Parties was considered by
the Court as “relating to a request for a declaratory judgment” (7.C.J.

42
496 NUCLEAR TESTS (JOINT DISS. OP.)

Reports 1959, p. 20). In the Right of Passage over Indian Territory case the
Applicant’s first submission also asked for a definition of the rights and
obligations of the Parties. As the Court said in that case: “Thus formula-
ted, the claim reveals both the right claimed by Portugal and the correla-
tive obligation binding upon India” (U/.C./. Reports 1960, p. 28). Yet the
Court did not set that submission aside but on the contrary dealt with it as
the basic and essential claim upon which it had the duty to adjudicate.

7. The second argument hinges upon an invocation of the Court’s
“power to exclude, when necessary, certain contentions or arguments
which were advanced by a party as part of the submissions, but which
were regarded by the Court, not as indications of what the Party was
asking the Court to decide, but as reasons advanced why the Court should
decide in the sense contended for by that party” (para. 30).

This power undoubtedly exists, but it cannot be applied to set aside
either part of the New Zealand submission. A bare declaration that the
conduct of nuclear tests “‘constitutes a violation of New Zealand’s rights
under international law” cannot conceivably be described as constituting
merely a reason advanced in support of the decision requested. The legal
reasons invoked by the Applicant relate inter alia, to the alleged violation
by France of certain rules said to be generally accepted as customary law
concerning atmospheric nuclear tests; and its alleged infringement of
rights said to be inherent in the Applicant’s own territorial sovereignty
and rights derived from the character of the high seas as res communis.
These reasons, designed to support the submission, are clearly distin-
guished in the pleadings from the specific decision which the Court is
asked to make. Isolated from those reasons or legal propositions, the
declaration that atmospheric nuclear tests ‘‘constitutes a violation of
New Zealand’s rights under international law” is the precise formulation
of something that the Applicant is formally asking the Court to decide in
the operative part of the Judgment.

While “it is no part of the judicial function of the Court to declare in
the operative part of its Judgment that any of those arguments is or is
not well founded !”’ it is yet of the essence of international adjudication,
indeed the heart of the Court’s judicial function, to decide and declare
that the challenged conduct of a State does or does not constitute a viola-
tion of the Applicant’s rights under international law.

8. The third argument advanced in the Judgment as justifying the
setting aside of the request for a declaration is the assertion that:

‘“,..it is essential to consider whether the Government of New
Zealand requests a judgment by the Court which would only state

1 Right of Passage over Indian Territory, I.C.J. Reports 1960, p. 32.
43
497 NUCLEAR TESTS (JOINT DISS. OP.)

the legal relationship between the Applicant and the Respondent with
regard to the matters in issue, or a judgment of a type which in terms
requires one or both of the Parties to take, or refrain from taking,
some action” (para. 30) (emphasis added).

The position taken with respect to New Zealand’s submission seems to
indicate that the Court finds that the judgment requested in this case
belongs exclusively to the second part of the above assertion, But in what
respect do the terms of New Zealand’s submission require it or the
Respondent to take or refrain from taking some action? We fail to detect
any such requirement in the terms of the submission. The New Zealand
submission is no different in this respect from any other request for a
declaratory judgment. If the Parties may decide to take or refrain from
taking some action it is because such a declaratory judgment is normally
sufficient to bring about that effect. As Judge Hudson has said in his
individual opinion in the Diversion of Water from the Meuse case:

“In international jurisprudence, however, sanctions are of a
different nature and they play a different role, with the result that a
declaratory judgment will frequently have the same compulsive force
as a mandatory judgment; States are disposed to respect the one not
less than the other.” (P.C./.J., Series A/B, No. 70, p. 79.)

And, as Charles De Visscher has stated:

“The essential tasks of the Court, as emerges both from the
submissions of the parties and from the operative parts of its judg-
ments, normally amounts to no more than defining the legal relation-
ships between the parties, without indicating any specific require-
ments of conduct. Broadly speaking, the Court refrains from pro-
nouncing condemnations and leaves it to the States parties to the
case to draw the conclusions flowing from its decisions !.” /Trans-
lation.

9. It appears from the terms of the submission that New Zealand
seeks a declaration which is not limited to a general finding on the viola-
tion of its rights by nuclear tests in the South Pacific region giving rise to
radio-active fall-out. It also requests that such declaration include the
pronouncement “‘that these rights will be violated by any further such
tests”. Both parts of New Zealand’s submission are, in terms, and with
all deliberation express requests for a judicial declaration.

It is possible to find other examples of formal submissions in which an
applicant has asked not only for a declaration of illegality concerning the

1 Ch. De Visscher, Aspects récents du droit procédural de la Cour internationale de
Justice, Paris, 1966, p. 54.

44
498 NUCLEAR TESTS (JOINT DISS. OP.)

respondent’s conduct, but also for a complementary declaration to the
effect that the continuation of such conduct would violate the rights of the
applicant or, what amounts to the same, that the respondent is under an
obligation to put an end to the conduct alleged to be unlawful, e.g., the
case concerning Guardianship of Infants U.C.J. Reports 1958, pp. 61 and
71).

This type of submission has been considered by the Court as containing
two independent requests, the first one being treated as a true submission,
as an end in itself, and not merely as part of the reasoning or as a means
for obtaining the cessation of the alleged unlawful activity. The Court has
first analysed the request for a declaration of illegality before taking up
the consequential request for a declaration concerning the continuation
of the impugned conduct.

The fact that consequential declarations of this nature are made, as
they were made in the above-mentioned case, was not then considered
and cannot be accepted as a sufficient reason to ignore or put aside the
Applicant’s primary submission or to dispose of it as part of the reasoning.

10. Inacase brought to the Court by means of an application the formal
submissions of the parties define the subject of the dispute, as is recognized
in paragraph 24 of the Judgment. Those submissions must therefore be
considered as indicating the objectives which are pursued by an applicant
through the judicial proceedings.

While the Court is entitled to interpret the submissions of the parties,
it is not authorized to introduce into them radical alterations. The Per-
manent Court said in this respect: “... though it can construe the sub-
missions of the Parties, it cannot substitute itself for them and formulate
new submissions simply on the basis of the arguments and facts ad-
vanced” (P.C.I.J., Series A, No. 7, p. 35, case concerning Certain German
Interests in Polish Upper Silesia). The Judgment (para. 30) refers to this
as a limitation on the power of the Court to interpret the submissions
“when the claim is not properly formulated because the submissions of
the parties are inadequate”. If, however, the Court lacks the power to
reformulate inadequate submissions, a fortiori it cannot reformulate
submissions as clear and specific as those in this case.

11. In any event, the cases cited in paragraph 30 of the Judgment to
justify the setting aside in the present instance of the Applicant’s first
submission do not, in our view, provide any warrant for such a summary
disposal of the “main prayer in the Application”. In those cases the
submissions held by the Court not to be true submissions were specific
propositions advanced merely to furnish reasons in support of the decision
requested of the Court in the ‘‘true” final submission. Thus, in the Fisheries
case the Applicant had summarized in the form of submissions a whole
series of legal propositions, some not even contested, merely as steps
logically leading to its true final submissions (7.C.J. Reports 1951, at

45
499 NUCLEAR TESTS (JOINT DISS. OP.)

pp. 121-123 and 126). In the Minquiers and Ecrehos case the “‘true’’ final
submission was stated first and two legal propositions then adduced by
way of furnishing alternative grounds on which the Court might uphold it
(C.J. Reports 1953, at p. 52); and in the Nottebohm case a submission
regarding the naturalization of Nottebohm in Liechtenstein was consi-
dered by the Court to be merely “a reason advanced for a decision by the
Court in favour of Liechtenstein” on the “‘real issue” of the admissibility
of the claim (/.C./. Reports 1955, at p. 16). In the present case, as we have
indicated, the situation is quite otherwise. The legality or illegality of the
carrying out by France of atmospheric nuclear tests in the South Pacific
Ocean is the basic issue submitted to the Court’s decision, and it seems to
us wholly unjustifiable to treat the Applicant’s request for a declaration
of illegality merely as reasoning advanced in support of what the Judg-
ment considers to be the Applicant’s objective. This objective it deter-
mined in complete detachment from the formal submission,

12. In accordance with the above-mentioned basic principles, the
true nature of New Zealand’s claim, and of the objectives sought by the
Applicant, ought to have been determined on the basis of the clear and
natural meaning of the text of its formal submission. The interpretation
of that submission made by the Court constitutes in our view not an
interpretation but a complete revision of the text, which ends in elimina-
ting what constitutes the essence of that submission, namely the request
for a declaration of illegality of nuclear tests in the South Pacific Ocean
giving rise to radio-active fall-out. A radical alteration of an applicant’s
submission under the guise of interpretation has serious consequences
because it constitutes a frustration of a party’s legitimate expectations
that the case which it has put before the Court will be examined and
decided. In this instance the serious consequences have an irrevocable
character because the Applicant is now prevented from resubmitting its
Application and seising the Court again by reason of France’s denuncia-
tion of the instruments on which it is sought to base the Court’s juris-
diction in the present dispute.

13. The Judgment revises, we think, the Applicant’s submission by
bringing in other materials such as diplomatic communications and
statements made in the course of the hearings and governmental press
statements which are no part of the judicial proceedings. These materials
do not justify, however, the interpretation arrived at in the Judgment.
They refer to requests made repeatedly by the Applicant for an assurance
from France as to the cessation of tests. But these requests for an assurance
cannot have the effect attributed to them by the Judgment. While litiga-
tion is in progress an applicant may address requests to a respondent to
give an assurance that it will not pursue the contested activity, but such
requests cannot by themselves support the inference that an unqualified
assurance, if received, would satisfy a/l the objectives the applicant is
seeking through the judicial proceedings; still less can they restrict or

46
500 NUCLEAR TESTS (JOINT DISS. OP.)

amend the claims formally submitted to the Court. According to the
Rules of Court, this can only result from a clear indication by the appli-
cant to that effect, through a withdrawal of the case, a modification of its
submissions or an equivalent action. It is not for nothing that the sub-
missions are required to be presented in writing and bear the signature
of the Agent. It is a non sequitur, therefore, to interpret such requests for
an assurance as constituting an implied renunciation, a modification or a
withdrawal of the claim which is still maintained before the Court, asking
for a judicial declaration of illegality of atmospheric tests. At the very
least, since the Judgment attributes intentions and implied waivers to the
Applicant, that Party should have been given an opportunity to explain
its real intentions and objectives, instead of proceeding to such a deter-
mination inaudita parte.

14. The Judgment, while it reiterates that the Applicant’s objective
has been to bring about the termination of atmospheric nuclear tests,
fails to examine a crucial question, namely from what date the Applicant
sought to achieve this objective. To answer this point it is necessary to take
into account the date from which, according to New Zealand’s submission,
the legality of the French atmospheric tests is brought into question.

New Zealand’s submission refers, in general terms, to nuclear tests
“that give rise to radio-active fail-out”. In making a declaration like the
one requested, the Court might have had to pronounce generally on the
legality of tests conducted by France in the South Pacific region, which
gave rise to radio-active fall-out. The judicial declaration of illegality
asked for in the submission would thus have implications not merely for
future, but also for past tests, in respect of which the New Zealand
Government reserved the right to hold the French Government respon-
sible for any damage or losses. This would certainly include the tests con-
ducted in 1973 and 1974 in disregard of the Court’s interim order. There
is not only occasion, but a duty of the Court, to pronounce on the legality
of the tests which have taken place, since a request for a declaration of
illegality covering atmospheric tests conducted in the past, could not be
deprived of its object by statements of intention limited to tests to be
conducted in 1975 or thereafter.

15. Such a view of the matter takes no account of the possibility of
New Zealand seeking to claim compensation, particularly in respect of
the tests conducted in 1973 and 1974. It is true that the Applicant has not
asked for compensation for damage in the proceedings which are now
before the Court. However, the New Zealand Government has since

47
501 NUCLEAR TESTS (JOINT DISS. OP.)

1966 consistently reserved ‘the right to hold the French Government
responsible for any damages or losses incurred as a result of the tests by
New Zealand or the Pacific Islands for which New Zealand has special
responsibility or concern’’. Such a reservation should have been taken into
consideration in determining the Applicant’s objectives in the proceed-
ings. Account should also have been taken of the fact that counsel for
the Applicant stated at the hearings that with respect to some of the
damages allegedly caused, its Government intended to bring at a sub-
sequent stage a claim related to the dispute before the Court but distinct
from it (CR 74/10, p. 23). The possibility cannot therefore be excluded
that the Applicant may intend to claim damages, at a later date, through
the diplomatic channel or otherwise, in the event of a favourable decision
furnishing it with a declaration of illegality. Such a procedure, which
has been followed in previous cases before international tribunals, would
have been particularly understandable in a case involving radio-active fall-
out in which the existence and extent of damage may not readily be ascer-
tained before some time has elapsed.

16. In one of the instances in which damages have been claimed in a
subsequent Application on the basis of a previous declaratory Judgment,
the Permanent Court endorsed this use of the declaratory Judgment,
stating that it was designed:

**_, to ensure recognition of a situation at law, once and for all,
and with binding force as between the Parties; so that the legal
position thus established cannot again be called in question in so far
as the legal effects ensuing therefrom are concerned” (/nterpretation
of Judgments Nos. 7 and 8 (Factory at Chorzéw), Judgment No. 11,
1927, P.C.I.J., Series A, No. 13, p. 20).

17. Furthermore, quite apart from any claim to compensation for
damage, a request for a declaration of the illegality of France’s atmos-
pheric nuclear weapon tests cannot be said to be without object in relation
to the numerous tests carried out from 1966 to 1974. The declaration, if
obtained, would characterize those tests as a violation of New Zealand’s
rights under international law. As the Court’s Judgment in the Corfu
Channel case clearly confirms (1.C.J. Reports 1949, at p. 35), such a decla-
ration is a form of “satisfaction” which the Applicant might have legiti-
mately demanded when it presented its final submissions in the present
proceedings, independently of any claim to compensation. Indeed in that
case the Court in the operative part of the Judgment pronounced such a
declaration as constituting “in itself appropriate satisfaction” (ibid.,
p. 36).

48
502 NUCLEAR TESTS (JOINT DISS. OP.)

18. The Judgment implies that there was a dispute between the Parties
but asserts that such a dispute has now disappeared because “‘the final
objective which the Applicant has maintained throughout has been
achieved by other means” (para. 58).

We cannot agree with this finding, which is based on the premise that
the sole purpose of the Application was to obtain a cessation of tests as
from the date of the Judgment. In our view the dispute between the
Parties has not disappeared since it has concerned, from its origin, the
question of the legality of the tests. In a letter of 9 May 1973, accom-
panying the Application, the Agent for New Zealand stated that his
Government was “‘instituting proceedings on behalf of New Zealand
against France in respect of a dispute concerning the legality of nuclear
testing in the Pacific region ... (emphasis added). In its Memorial
(para. 5) New Zealand states that:

“The core of the legal dispute between New Zealand and France
is disagreement as to whether the atmospheric testing of nuclear
weapons undertaken by France in the South Pacific region involves
violation of international law.”

Such a definition of the core of the dispute made in the pleadings
presented to the Court by the New Zealand Government cannot be altered
by what may have been said by the Prime Minister of New Zealand in the
press statement referred to in paragraph 28 of the Judgment. Whatever
may be the political significance of that statement it should not be inter-
preted as overriding the submissions or formal communications presented
to the Court by the Agent of the New Zealand Government. Moreover,
if account is taken of the circumstances in which such declarations were
made, and the context of the whole statement, it cannot be considered as
intending to constitute a definition of the ‘‘subject of the dispute” dif-
ferent from that advanced in the pleadings and other documents. If any
doubt were to remain in this respect, the Applicant should have been
asked to give further explanations on this matter. The conclusion there-
fore is that, while from a factual point of view the extent of the dispute is
reduced if no further atmospheric tests are conducted in 1975 and
thereafter, froma legal piont of view the question which remains in dispute
is whether the atmospheric nuclear tests which were in fact conducted
from 1966 to 1974 were consistent with the rules of international law.

There has been no change in the position of the Parties as to that issue.
New Zealand continues to ask the Court to declare that atmospheric
nuclear tests are contrary to international law and is prepared to argue
and develop that point. France, on its part, as recognized in the Judgment
(para. 53), maintains the view that “‘its nuclear experiments do not
contravene any subsisting provision of international law”. In announcing
the cessation of the tests in 1975 the French Government, according to

49
503 NUCLEAR TESTS (JOINT DISS. OP.)

the Judgment, did not recognize that France was bound by any rule of
international law to terminate its tests (ibid.).

Consequently, the legal dispute between the Parties, far from having
disappeared, still persists. A judgment by the Court on the legality of
nuclear atmospheric tests in the South Pacific region would thus pro-
nounce on a legal question in which the Parties are in conflict as to
their respective rights.

19. We cannot accept the view that the decision of such a dispute
would be a judgment in abstracto, devoid of object or having no raison
d'être. On the contrary, as has been already shown, it would affect
existing legal rights and obligations of the Parties. In case of the success
of the Applicant, it would ensure for it advantages on the legal plane. In
the event, on the other hand, of the Respondent being successful, it
would benefit that Party by removing the threat of an unfounded claim.
Thus, a judgment on the legality of atmospheric nuclear tests would, as
stated by the Court in the Northern Cameroons case:

““.,. have some practical consequence in the sense that it can affect
existing legal rights or obligations of the parties, thus removing
uncertainty from their legal relations” (/.C.J. Reports 1963, p. 34).

In the light of this statement, a declaratory judgment defining the legal
position applicable between the Parties—as would the one pronouncing
on the Applicant’s submission—would have given the Parties certainty as
to their legal relations. This desired result is not satisfied by a finding by
the Court of the existence of a unilateral engagement based on a series of
declarations which are somewhat divergent and are not accompanied by
an acceptance of the Applicant’s legal contentions. Moreover, the
Court’s finding as to that unilateral engagement regarding the recurrence
of atmospheric nuclear tests cannot, we think, be considered as affording
the Applicant legal security of the same kind or degree as would result
from a declaration by the Court specifying that such tests contravened
general rules of international law applicable between France and New
Zealand. This is shown by the very fact that the Court was able to go only
so far as to show that the French Government’s unilateral undertaking
“cannot be interpreted as having been made in implicit reliance on an
arbitrary power of reconsideration” (emphasis added); and that the obliga-
tion undertaken is one ‘‘the precise nature and limits of which must be
understood in accordance with the actual terms in which they have been
publicly expressed”.

20. Whatever may be thought of the Judgment in the Northern
Cameroons case, the Court in that case recognized a critically significant
distinction between holding a declaratory judgment to be ‘without
effect”, the subject of which (as in that case) was a treaty which was no
longer in force and one which ‘“‘interprets a treaty that remains in force”

50
504 NUCLEAR TESTS (JOINT DISS. OP.)

(emphasis added) or ‘“‘expounds a rule of customary law’? (emphasis added).
As to both the latter, the Court said that the declaratory judgment would
have a “continuing applicability” (.C./J. Reports 1963, p. 37). In other
words, according to the Northern Cameroons case a judgment cannot be
said to be “without effect” or an issue moot when it concerns an analysis
of the continuing applicability of a treaty in force or of customary inter-
national law. That is precisely the situation in the present case.

The present case, as submitted by the Applicant, concerns the con-
tinuing applicability of a potentially evolving customary international
law, elaborated at numerous points in the Memorial and oral arguments.
Whether all or any of the contentions of the Applicant could or would not
be vindicated at the stage of the merits is irrelevant to the central issue
that they are not manifestly frivolous or vexatious but are attended by
legal consequences in which the Applicant has a legal interest. In the
language of the Northern Cameroons case, a judgment dealing with them
would have “continuing applicability”. Issues of both fact and law remain
to be clarified and resolved.

The distinction drawn in the Northern Cameroons case is thus in
keeping with the fundamental purpose of a declaratory judgment which is
designed, in contentious proceedings involving a genuine dispute, to
clarify and stabilize the legal relations of the parties. By foreclosing any
argument on the merits in the present stage of the proceedings the Court
has precluded this possibility. Accordingly, the Court, in our view, has
not only wrongly interpreted the thrust of the Applicant’s submissions, it
has also failed to recognize the valid role which a declaratory judgment
may play in reducing uncertainties in the legal relations of the parties and
in composing potential discord.

21. In paragraph 23 the Judgment states that the Court has “inherent”
jurisdiction enabling it to take such action as may be required. It asserts
that it must “ensure” the observance of the “inherent limitations on the
exercise of the judicial function of the Court” and ‘“‘maintain its judicial
character”. It cites the Northern Cameroons case in support of these very
general statements.

Without pausing to analyse the meaning of the adjective “inherent”, it
is our view that there is nothing whatever in the concept of the integrity
of the judicial process (“‘inherent” or otherwise) which suggests, much less

51
505 NUCLEAR TESTS (JOINT DISS. OP.)

compels, the conclusion that the present case has become “without
object”. Quite the contrary, due regard for the judicial function, properly
understood, dictates the reverse.

The Court, “whose function is to decide in accordance with inter-
national law such disputes as are submitted to it” (Art. 38, para. I, of the
Statute), has the duty to hear and determine the cases it is seised of and is
competent to examine. It has not the discretionary power of choosing
those contentious cases it will decide and those it will not. Not merely
requirements of judicial propriety, but statutory provisions governing the
Court’s constitution and functions impose upon it the primary obligation
to adjudicate upon cases brought before it with respect to which it
possesses jurisdiction and finds no ground of inadmissibility. In our
view, for the Court to discharge itself from carrying out that primary
obligation must be considered as highly exceptional and a step to be taken
only when the most cogent considerations of judicial propriety so require.
In the present case we are very far from thinking that any such considera-
tions exist.

22. Furthermore, any powers which may attach to “the inherent
jurisdiction” of the Court and its duty “to maintain its judicial character”?
invoked in the Judgment would, in our view, require it at least to give a
hearing to the Parties or to request their written observations on the
questions dealt with and determined by the Judgment. This applies in
particular to the objectives the Applicant was pursuing in the proceedings,
and to the question of the status and scope of the French declarations
concerning future tests. Those questions could not be examined fully and
substantially in the pleadings and hearings, since the Parties had received
definite directions from the Court that the proceedings should “‘first be
addressed to the questions of the jurisdiction of the Court to entertain the
dispute, and of the admissibility of the Application”. No intimation or
suggestion was ever given to the Parttes that this direction was no longer
in effect or that the Court would go into other issues which were neither
pleaded nor argued but which now form the basis for the final disposal
of the case.

It is true that counsel for the Applicant alluded to the first French
declaration of intention during one of the hearings, but he did so only asa
prelude to his treatment of the issues of jurisdiction and admissibility and
in the context of a review of developments in relation to the proceedings.
He was moreover then acting under formal directions from the Court to
deal exclusively with the questions of jurisdiction and admissibility of the
Application. Consequently, counsel for the Applicant could not and did
not address himself to the specific issues now decided in the Judgment,
namely what were the objectives sought by the Applicant by the judicial
proceedings and whether the French declarations and statements had the
effect of rendering the claim of New Zealand without object.

The situation is in this respect entirely different from that arising in the
Northern Cameroons case where the Parties had full opportunity to plead,

52
506 NUCLEAR TESTS (JOINT DISS. OP.)

both orally and in writing, the question whether the claim of the Applicant
had an object or had become ‘“‘moot” before this was decided by the
Court.

Accordingly, there is a basic contradiction when the Court invokes its
“inherent jurisdiction” and its ‘‘judicial character” to justify its disposal
of the case, while, at the same time, failing to accord the Applicant any
opportunity whatever to present a countervailing argument.

No-one doubts that the Court has the power in its discretion to decide
issues ex proprio motu. The real question is not one of power, but whether
the exercise of power in a given case is consonant with the due administra-
tion of justice. For all the reasons noted above, we are of the view that, in
this case, to decide the issue of ““mootness” without affording the Ap-
plicant any opportunity to submit counter-arguments is not consonant
with the due administration of justice.

In addition, we think that the Respondent should at least have been
notified that the Court was proposing to consider the possible effect on
the present proceedings of declarations of the French Government
relating to its policy in regard to the conduct of atmospheric tests in the
future. This was essential, we think, since it might, and did in fact lead the
Court to pronounce upon nothing less than France’s obligations, said to
have been unilaterally undertaken, with respect to the conduct of such
tests.

23. The conclusions above are reinforced when consideration is paid
to the relationship between the issue of mootness and the requirements of
the judicial process.

It is worth observing that a finding that the Applicant’s claim no
longer has any object is only another way of saying that the Applicant no
longer has any stake in the outcome. Located in the context of an adver-
sary proceeding, the implication is significant.

If the Applicant no longer has a stake in the outcome, i.e., if the case is
really moot, then the judicial process tends to be weakened, inasmuch as
the prime incentive for the Applicant to argue the law and facts with
sufficient vigour and thoroughness is diluted. This is one of the reasons
which justifies declaring a case moot, since the integrity of the judicial
process presupposes the existence of conflicting interests and requires not
only that the parties be accorded a full opportunity to explore and expose
the law and facts bearing on the controversy but that they have the
incentive to do so.

Applied to the present case, it is immediately apparent that this reason
for declaring a case moot or without object is totally missing, a conclu-
sion’ which is not nullified by the absence of the Respondent in this
particular instance.

The Applicant, with industry and skill, has already argued the nature
of its continuing legal interest in the dispute and has urged upon the

53
507 NUCLEAR TESTS (JOINT DISS. OP.)

Court the need to explore the matter more fully at the stage of the merits.
The inducement to do so is hardly lacking in light of the Applicant’s
submissions and the nature and purposes of a declaratory judgment.

24. Furthermore the Applicant’s continued interest is manifested by
its conduct. If, as the Judgment asserts, all the Applicant’s objectives have
been met, it would have been natural for the Applicant to have requested
a discontinuance of the proceedings under Article 74 of the Rules. This it
has not done. Yet this Article, together with Article 73 on settlement,
provides for the orderly regulation of the termination of proceedings once
these have been instituted. Both Articles require formal procedural
actions by agents, in writing, so as to avoid misunderstandings, protect
the interests of each of the two parties and provide the Court with the
certainty and security necessary in judicial proceedings.

25. Finally, we believe the Court should have proceeded, under
Article 36 (6) and Article 53 of the Statute, to determine its own juris-
diction with respect to the present dispute. This is particularly important
in this case because the French Government has challenged the existence
of jurisdiction at the time the Application was filed, and, consequently,
the proper seising of the Court, alleging that the 1928 General Act is not
a treaty in force and that the French reservation concerning matters of
national defence made the Court manifestly incompetent in this dispute.
In the Northern Cameroons case, invoked in paragraph 23 of the
Judgment, while the Respondent had raised objections to the jurisdiction
of the Court, it recognized that the Trusteeship Agreement was a conven-
tion in force at the time of the filing of the Application. There was no
question then that the Court had been regularly seised by way of applica-
tion.

26. In our view, for the reasons developed in the second part of this
opinion, the Court undoubtedly possesses jurisdiction in this dispute. The
Judgment, however, avoids the jurisdictional issue, asserting that ques-
tions related to the observance of “‘the inherent limitations on the exercise
of the Court’s judicial function” require to be examined in priority to
matters of jurisdiction (paras. 22 and 23). We cannot agree with this
assertion. The existence or lack of jurisdiction with respect to a specific
dispute is a basic statutory limitation on the exercise of the Court’s
judicial function and should therefore have been determined in the
Judgment as Article 67, paragraph 6, of the Rules of Court seems clearly
to expect.

27. It is difficult for us to understand the basis upon which the Court
54
508 NUCLEAR TESTS (JOINT DISS. OP.)

could reach substantive findings of fact and law such as those imposing
on France an international obligation to refrain from further nuclear
tests in the Pacific, from which the Court deduces that the case ‘‘no longer
has any object”, without any prior finding that the Court is properly
seised of the dispute and has jurisdiction to entertain it. The present
Judgment by implication concedes that a dispute existed at the time of the
Application. That differentiates this case from those in which the issue
centres on the existence ab initio of any dispute whatever. The findings
made by the Court in other cases as to the existence of a dispute at the
time of the Application were based on the Court’s jurisdiction to deter-
mine its own competence under the Statute. But in the present case the
Judgment disclaims any exercise of that statutory jurisdiction. According
to the Judgment the dispute has disappeared or has been resolved by
engagements resulting from unilateral statements in respect of which the
Court “holds that they constitute an undertaking possessing legal effect”?
(para. 53), and “finds that the French Government has undertaken the
obligation to hold no further nuclear tests in the atmosphere in the South
Pacific” (para. 55). In order to make such a series of findings the Court
must possess jurisdiction enabling it to examine and determine the legal
effect of certain statements and declarations which it deems relevant and
connected to the original dispute. The invocation of an alleged “inherent
jurisdiction ... to provide for the orderly settlement of all matters in
dispute” in paragraph 23 cannot provide a basis to support the conclu-
sions reached in the present Judgment which pronounce upon the sub-
stantive rights and obligations of the Parties. An extensive interpretation
appears to be given in the Judgment to that ‘‘inherent jurisdiction” ‘“‘on
the basis of which the Court is fully empowered to make whatever findings
may be necessary for the purpose of” providing “for the orderly settle-
ment of all matters in dispute” (para. 23). But such an extensive inter-
pretation of the alleged “inherent jurisdiction” would blur the line
between the jurisdiction conferred to the Court by the Statute and the
jurisdiction resulting from the agreement of States. In consequence, it
would provide an easy and unacceptable way to bypass a fundamental
requirement firmly established in the jurisprudence of the Court and
international law in general, namely that the jurisdiction of the Court is
based on the consent of States.

28. The conclusion thus seems to us unavoidable that the Court in
the process of rendering the present Judgment has exercised substantive
jurisdiction without having first made a determination of its existence
and the legal ground upon which that jurisdiction rests. Indeed, there
seems to us to be a manifest contradiction in the jurisdictional position
taken up by the Court in the Judgment. If the so-called “inherent juris-
diction” is considered by the Court to authorize it to decide that France
is now under a legal obligation to terminate atmospheric nuclear tests in
the South Pacific Ocean, why does the ‘inherent jurisdiction” not also
authorize it to decide, on the basis of that same international obligation,
that New Zealand’s rights under international law “will be violated by any

55
509 NUCLEAR TESTS (JOINT DISS. OP.)

further such tests’? In other words, if the Court may pronounce upon
France’s legal obligations with respect to atmospheric nuclear tests, why
does it not draw from this pronouncement the appropriate conclusions in
relation to the Applicant’s submissions instead of finding them no longer
to have any object?

Since we consider a finding both as to the Court’s jurisdiction and as
to the admissibility of the Application to be an essential basis for the
conclusions reached in the Judgment as well as for our reasons for
dissenting from those conclusions, we now proceed to examine in turn the
issues of jurisdiction and admissibility which confront the Court in the
present case.

PART If. JURISDICTION

29. The bases on which, in paragraph 11 of her Application, New
Zealand seeks to found the jurisdiction of the Court in the present case
are, for present purposes, precisely the same as those invoked by Australia
in the other Nuclear Tests case now before the Court, namely:

(a) Article 17 of the General Act of Geneva for the Pacific Settlement of
International Disputes of 1928, in combination with Articles 36 (1)
and 37 of the Statute of the Court, and

(b) the declarations respectively of New Zealand and France under
Article 36 (2)—the optional clause—of the Statute, in combination
with paragraph 5 of the same Article.

True, there are some differences in the reservations made by New Zealand
and Australia to their respective declarations under the optional clause.
But these differences are immaterial in the context of the Nuclear Tests
cases, while their reservations to their accessions to the 1928 Act are
identical. The only other difference is that New Zealand’s declaration
under the optional clause, unlike that of Australia, was made prior to the
dissolution of the Permanent Court of International Justice and therefore
requires the operation of Article 36 (5) of the Statute to make it applicable
with respect to this Court. Again, however, this difference is immaterial
in the present context.

30. Our views on the question whether the bases of jurisdiction invoked
by New Zealand suffice to invest the Court with jurisdiction in the present
case are the same as those which we have expressed in full in our joint
dissenting opinion in the Nuclear Tests case brought against France by

56
510 NUCLEAR TESTS (JOINT DISS. OP.)

Australia. Since for present purposes there is no material difference
between the bases of jurisdiction invoked in the two cases, we think it
sufficient to say here that, subject to one exception, the observations
which we have made in the Nuclear Tests case brought by Australia
against France also apply, mutatis mutandis, in the present case. The one
exception is that paragraphs 92-93 of our observations in that case, rela-
ting to an alleged breach of the General Act of 1928 by Australia in Sep-
tember 1939 are not applicable with respect to New Zealand. Unlike that
of Australia, New Zealand’s reservation to the Act, designed to exclude
disputes in regard to matters arising out of a war in which she might be
engaged, was notified in February 1939 at the same time as that of France
herself and in conformity with Article 39 of the Act; and, in consequence,
no question of an alleged breach of the Act could even be suggested in the
case of New Zealand.

Accordingly, as in the Nuclear Tests case brought by Australia against
France, we conclude that Article 17 of the 1928 Act provides in itself a
valid and sufficient basis for the Applicant to establish the jurisdiction
of the Court. It follows that, as was said by the Court in the Appeal
Relating to the Jurisdiction of the ICAO Council case, “it becomes
irrelevant to consider the objections to other possible bases of juris-
diction” (U.C.J. Reports 1972, at p. 60).

Part II. THE REQUIREMENTS OF ARTICLE 17 OF THE 1928 ACT
AND THE ADMISSIBILITY OF THE APPLICATION

31. In our view, it is clear that there are no grounds on which the
Applicant’s claim might be considered inadmissible. The extent to which
any such proposed grounds are linked to the jurisdictional issue or are
considered apart from that issue will be developed in this part of our
opinion. At the outset we affirm that there is nothing in the concept of
admissibility which should have precluded the Applicant from being
given the opportunity of proceeding to the merits. This observation
applies, in particular, to the contention that the claim of the Applicant
reveals no legal dispute, or, put differently, that the dispute is exclusively
of a political character and thus non-justiciable.

32. Under the terms of Article 17 of the 1928 Act, the jurisdiction
which it confers on the Court is over “all disputes with regard to which
the parties are in conflict as to their respective rights” (subject, of course,
to any reservations made under Article 39 of the Act). Article 17 goes on
to provide: “It is understood that the disputes referred to above include
in particular those mentioned in Article 36 of the Statute of the Permanent
Court...” The disputes “‘mentioned in Article 36 of the Statute of the
Permanent Court” are the four classes of legal disputes listed in the
optional clause of that Statute and of the présent Statute. Moreover,

57
sil NUCLEAR TESTS (JOINT DISS. OP.)

subject to one possible point which does not arise in the present case 1, it
is generally accepted that these four classes of “legal disputes” and the
earlier expression in Article 17 “all disputes with regard to which the
parties are in conflict as to their respective rights” have to all intents and
purposes the same scope. It follows that what is a dispute “with regard
to which the parties are in conflict as to their respective rights” will also
be a dispute which falls within one of the four categories of legal disputes
mentioned in the optional clause and vice versa.

33. In the present proceedings New Zealand has described the subject
of the dispute in paragraphs 2-10 of her Application. Inter alia, she states
that, in a series of diplomatic Notes beginning in 1963, she repeatedly
voiced to the French Government her opposition to France’s conduct of
atmospheric nuclear tests in the South Pacific region; that in a letter of
9 March 1973 from the New Zealand Prime Minister to the French
Foreign Minister she made known her view that France’s conduct of
such tests was a violation of New Zealand’s rights under international
law, including its rights in respect of areas over which it has sovereignty;
that the French Government in turn made it plain that it did not accept
that view; and that, accordingly, there is a dispute between the two
Governments “‘as to the legality of atmospheric nuclear tests in the South
Pacific region”. After various observations on the facts and the law, New
Zealand sets out, seriatim, in the concluding paragraph of her Application
five separate categories of rights which she claims to be violated by
France’s atmospheric nuclear tests. In her submission she then asks the
Court to adjudge and declare:

“,.. that the conduct by the French Government of nuclear tests in
the South Pacific region that give rise to radio-active fall-out con-
stitutes a violation of New Zealand’s rights under international law,
and that these rights will be violated by any further such tests”.

34. Prime facie, it is difficult to imagine a dispute which in its subject-
matter and in its formulation is more clearly a “legal dispute” than the
one submitted to the Court in the New Zealand Application. Indeed, in
the Court’s Order of 22 June 1973, it was characterized as ‘‘a dispute as
to the legality of atmospheric tests in the South Pacific region”. The
French Government itself seems to have placed the dispute on a legal
plane when, in the French Ambassador’s letter of 19 February 1973
addressed to the New Zealand Prime Minister, it expressed the hope that

1 Cf. the different opinions of Judges Badawi and Lauterpacht in the Certain
Norwegian Loans case on the question whether a dispute essentially concerning the
application of municipal law falls within the classes of legal disputes listed in Article 36
(2) of the Statute; 1.C.J. Reports 1957, at pp. 29-33 and 36-38.

58
512 NUCLEAR TESTS (JOINT DISS. OP.)

the Government of New Zealand would “refrain from any act which
might infringe the fundamental rights and interests of France”. Moreover,
neither in.its letter of 16 May 1973, addressed to the Court, nor in the
Annex enclosed with that letter, did the French Government for a
moment suggest that the dispute is not a dispute “‘with regard to which
the parties are in conflict as to their respective rights” or that it is not a
‘““egal dispute”. Although in that letter and Annex the French Govern-
ment advanced a whole series of arguments for the purpose of justifying
its contention that the jurisdiction of the Court cannot be founded in the
present case on the General Act of 1928, it did not question the character
of the dispute as a “legal dispute” for the purposes of Article 17 of the
Act.

35. In the Livre blanc sur les expériences nucléaires published in June
1973, however, the French Government did take the stand that the
dispute is not a legal dispute. Chapter LI, entitled ‘Questions juridiques”?
concludes with a section on the question of the Court’s jurisdiction, the
final paragraph of which reads:

“La Cour n’est pas compétente, enfin, parce que laffaire qui lui
est soumise n’est pas fondamentalement un différend d’ordre
juridique. Elle se trouve, en fait et par divers biais, invitée à prendre
position sur un problème purement politique et militaire. Ce n’est,
selon le Gouvernement français, ni son rôle ni sa vocation.” (P. 23.)

This clearly is an assertion that the dispute is one concerned with matters
other than legal and, therefore, not justiciable by the Court.

36. Complying with the Court’s Order of 22 June 1973, New Zealand
submitted her observations on the questions of the jurisdiction of the
Court and the admissibility of the Application. In doing so, she expressed
her views on the question of the political or legal nature of the dispute;
and under the rubric of ‘‘admissibility” she furnished further explanations
concerning “‘the nature of the claim which is the subject of the dispute”
and “the legal rights for which New Zealand seeks protection’’. In these
connections she restated, in the same terms as in the Application and
request for interim measures of protection, the five different heads of
legal rights by reference to which she asks the Court to characterize
France’s nuclear atmospheric tests as illegal. These are as follows:

‘“{a) the rights of all members of the international community,
including New Zealand, that no nuclear tests that give rise to
radio-active fall-out be conducted;

(b) the rights of all members of the international community,
including 1 ~w Zealand, to the preservation from unjustified
artificial radio-active contamination of the terrestrial, maritime

59
513 NUCLEAR TESTS (JOINT DISS. OP.)

and aerial environment and, in particular, of the environment
of the region in which the tests are conducted and in which
New Zealand, the Cook Islands, Niue and the Tokelau Islands
are situated;

(c) the right of New Zealand that no radio-active material enter
the territory of New Zealand, the Cook Islands, Niue or the
Tokelau Islands, including their air space and territorial waters,
as a result of nuclear testing;

(d) the right of New Zealand that no radio-active material, having
entered the territory of New Zealand, the Cook Islands, Niue
or the Tokelau Islands, including their air space and territorial
waters, as a result of nuclear testing, cause harm, including
apprehension, anxiety and concern, to the people and Govern-
ment of New Zealand and of the Cook Islands, Niue and the
Tokelau Islands;

(e) the right of New Zealand to freedom of the high seas, including
freedom of navigation and overflight and the freedom to
explore and exploit the resources of the sea and the seabed,
without interference or detriment resulting from nuclear
testing.”

At the same time, she characterized the rights which she asserts under
heads (a) and (6) as ‘“‘shared”’, in the sense that they are held in common
with other members of the international community and the correspond-
ing obligation is one owed erga omnes; but stressed that the rights which
she asserts under heads fc}, (d) and fe) are not ‘“‘shared”’ rights in that
sense.

37. In a written reply to questions from a Member of the Court the
Agent for New Zealand also presented certain explanations regarding:
(i) the elements which she considers to constitute the right asserted under
head (c) that no radio-active material enter the territory of New Zealand,
the Cook Islands, Niue or the Tokelau Islands and, in particular,
regarding the relevance or otherwise of harm or potential harm as an
element in the violation of that right; and (ii) the basis upon which she
considers that a distinction may be drawn between a lawful and unlawful
interference with the freedom of the high seas by the declaration of a zone
of the high seas reserved for military purposes in time of peace.

38. Under the rubric of admissibility New Zealand presented her
views on the question, mentioned in paragraph 24 of the Order of 22 June
1973, of her “legal interest” in respect of the claims put forward in her
Application. With regard to the rights under heads (c), (d) and fe), said
to be based on obligations owed to New Zealand individually, she
maintained that her legal interest is of a “direct, immediate and un-
complicated kind”. She stated that each series of tests, including those
carried out in 1973 and 1974 after the filing of the Application, has
involved the entry of radio-active debris into the territory, territorial

60
514 NUCLEAR TESTS (JOINT DISS. OP.)

waters and air space of New Zealand, the Cook Islands, Niue and Tokelau
Islands. She further alleged that, in consequence, the citizens of these
Territories have been subjected to the uncertain genetic and somatic
effects of increases in levels of radio-activity; and that on each occasion
anxiety, apprehension and concern have resulted. The New Zealand
Government’s concern with the health, both physical and mental, of her
people constitutes, she contended, an interest which “‘would undoubtedly
be sufficient to give it standing before any international tribunal”. In the
case of the freedoms of the high seas invoked under head (e) of her
claims, New Zealand also referred to the fact that on 18 July and
15 August 1973 New Zealand citizens, on vessels not of French flag, had
been apprehended by the French authorities on the high seas and taken
against their will to French territory and detained for a period of days.
With regard to the rights under heads (a) and (6) mentioned as shared
with other members of the international community, New Zealand
maintained that her legal interest in the judicial protection of these rights
falls under the principle referred to by the Court in a passage in its
Judgment in the Barcelona Traction, Light and Power Company, Limited
case (1.C.J. Reports 1970, at p. 32). According to New Zealand, this
passage and other legal material which she cited show that international
law now recognizes certain categories of international obligations as
owed erga omnes and as conferring on every State a corresponding right
of judicial protection. She contended that the right “to inherit a world in
which nuclear testing in the atmosphere does not take place” and the
right ‘‘to the preservation of the environment from unjustified artificial
radio-active contamination” are rights of this kind and that all States
therefore have a legal interest in their observance. In this connection, she
referred to successive resolutions of the General Assembly on atmospheric
nuclear testing and the Declaration on the Environment adopted by the
Stockholm Conference of 1972 on the Human Environment.

39. In giving this very summary account of the legal contentions of the
New Zealand Government, we are not to be taken to express any view as
to whether any of them are well or ill founded. We give it for the sole
purpose of indicating the context in which Article 17 of the 1928 Act has
to be applied and the admissibility of New Zealand’s Application deter-
mined. Before we draw any conclusions, however, from that account of
New Zealand’s legal contentions, we must also indicate our under-

61
515 NUCLEAR TESTS (JOINT DISS. OP.)

standing of the principles which should govern our determination of
these matters at the present stage of the proceedings.

* *

40. The matters raised by the issues of “legal or political dispute” and
“legal interest”, although intrinsically matters of admissibility, are at the
same time matters which, under the terms of Article 17 of the 1928 Act,
also go to the Court’s jurisdiction in the present case. Accordingly, it
would be pointless for us to characterize any particular issue as one of
jurisdiction or of admissibility, more especially as the practice neither of
the Permanent Court nor of this Court supports the drawing of a sharp
distinction between preliminary objections to jurisdiction and admissi-
bility. In the Court’s practice the emphasis has been laid on the essentially
preliminary or non-preliminary character of the particular objection
rather than on its classification as a matter of jurisdiction or admissi-
bility (cf. Art. 62 of the Rules of the Permanent Court, Art. 62 of the old
Rules of this Court and Art. 67 of the new Rules). This is because, owing
to the consensual nature of the jurisdiction of an international tribunal,
an objection to jurisdiction no less than an objection to admissibility may
involve matters which relate to the merits; and then the critical question
is whether the objection can or cannot properly be decided in the pre-
liminary proceedings without affording the Parties the opportunity to
plead to the merits. The answer to this question necessarily depends on
whether the objection is genuinely of a preliminary character or whether
it is too closely linked to the merits to be susceptible of a just decision
without first having pleadings on the merits. So it is that, in specifying
the task of the Court wher disposing of preliminary objections, Article 67,
paragraph 7, of the Rules expressly provides, as one possibility, that the
Court should “declare that the objection does not possess, in the circum-
stances of the case, an exclusively preliminary character”. These prin-
ciples clearly apply in the present case even although, owing to the
absence of France from the proceedings, the issue of jurisdiction and
admissibility now before the Court have not been raised in the form of
preliminary objections, stricto sensu.

41. The French Government’s assertion that the dispute is not funda-
mentally of a legal character and concerns a purely political and military
question is, in essence, a contention that it is not a dispute in which the
Parties are in conflict as to their legal rights; or that it does not fall within
the categories of legal disputes mentioned in Article 36 (2) of the Statute.
Or, again, the assertion may be viewed as a contention that international
law imposes no legal obligations upon France in regard to the matters in
dispute which, therefore, are to be considered as matters left by inter-
national law exclusively within her national jurisdiction; or, more simply,
as a contention that France’s nuclear experiments do not violate any
existing rule of international law, as the point was put by the French

62
516 NUCLEAR TESTS (JOINT DISS. OP.)

Government in its diplomatic Note to the Australian Government of
7 February 1973, which has been brought to the attention of the Court in
the other Nuclear Tests case. Yet, however the contention is framed, it is
manifestly and directly related to the legal merits of the Applicant’s case.
Indeed, in whatever way it is framed, such a contention, as was said of
similar pleas by the Permanent Court in the Electricity Company of Sofia
and Bulgaria case, “forms a part of the actual merits of the dispute” and
“amounts not only to encroaching on the merits, but to coming to a
decision in regard to one of the fundamental factors of the case” (P.C_LJ.,
Series A/B, No. 77, at pp. 78 and 82-83). In principle, therefore, such a
contention cannot be considered as raising a truly preliminary question.

42. We say “in principle’? because we recognize that, if an applicant
were to dress up as a legal claim a case which to any informed legal mind
could not be said to have any rational, that is, reasonably arguable, legal
basis, an objection contesting the legal character of the dispute might be
susceptible of decision in limine as a preliminary question. This means
that in the preliminary phase of the proceedings, the Court may have to
make a summary survey of the merits to the extent necessary to satisfy
itself that the case discloses claims that are reasonably arguable or issues
that are reasonably contestable; in other words, tHat these claims or
issues are rationally grounded on one or more principles of law, the
application of which may resolve the dispute. The essence of this preli-
minary survey of the merits is that the question of jurisdiction or admissi-
bility under consideration is to be determined not on the basis of whether
the Applicant’s claim is right but exclusively on the basis whether it
discloses a right to have the claim adjudicated. An indication on the
merits of the Applicant’s case may be necessary to disclose the rational and
arguable character of the claim. But neither such a preliminary indication
of the merits nor any finding of jurisdiction or admissibility made upon
it may be taken to prejudge the merits. It is for this reason that, in investi-
gating the merits for the purpose of deciding preliminary issues, the Court
has always been careful to draw the line at the point where the investi-
gation may begin to encroach upon the decision of the merits. This
applies to disputed questions of law no less than to disputed questions of
fact; the maxim jura novit curia does not mean that the Court may
adjudicate on points of law in a case without hearing the legal arguments
of the parties.

43. The precise test to be applied may not be easy to state in a single
combination of words. But the consistent jurisprudence of the Permanent
Court and of this Court seems to us clearly to show that, the moment a
preliminary survey of the merits indicates that issues raised in preliminary
proceedings cannot be determined without encroaching upon and pre-

63
517 NUCLEAR TESTS (JOINT DISS. OP.)

judging the merits, they are not issues which may be decided without
first having pleadings on the merits (cf. Nationality Decrees Issued in
Tunis and Morocco, Advisory Opinion, P.C.1.J., Series B, No. 4; Right of
Passage over Indian Territory case, [.C.J. Reports 1957, at pp. 133-134;
the Interhandel case, I.C.J. Reports 1959, pp. 23-25). We take as our
general guide the observations of this Court in the /nterhandel case when
rejecting a plea of domestic jurisdiction which had been raised as a pre-
liminary objection:

“In order to determine whether the examination of the grounds
thus invoked is excluded from the jurisdiction of the Court for the
reason alleged by the United States, the Court will base itself on the
course followed by the Permanent Court of International Justice in
its Advisory Opinion concerning Nationality Decrees Issued in Tunis
and Morocco (Series B, No. 4), when dealing with a similar diver-
gence of view. Accordingly, the Court does not, at the present stage
of the proceedings, intend to assess the validity of the grounds
invoked by the Swiss Government or to give an opinion on their
interpretation, since that would be to enter upon the merits of the
dispute. The Court will confine itself to considering whether the
grounds invoked by the Swiss Government are such as to justify the
provisional conclusion that they may be of relevance in this case and,
if so, whether questions relating to the validity and interpretation of
those grounds are questions of international law.” (Emphasis added.)

In the Interhandel case, after a summary consideration of the grounds
invoked by Switzerland, the Court concluded that they both involved
questions of international law and therefore declined to entertain the
preliminary objection.

44. The summary account which we have given above of the grounds
invoked by New Zealand in support of her claims appears to us amply
sufficient, in the language of the Court on the /nterhandel case, “to
justify the provisional conclusion that they may be of relevance in this
case” and that ‘‘questions relating to the validity and interpretation of
those grounds are questions of international law”. It is not for us “to
assess the validity of those grounds” at the present stage of the proceedings
since that would be to “enter upon the merits of the dispute”. But our
summary examination of them satisfies us that they cannot fairly be
regarded as frivolous or vexatious or as a mere attorney’s mantle artfully
displayed to cover an essentially political dispute. On the contrary, the
claims submitted to the Court in the present case and the legal contentions
advanced in support of them appear to us to be based on rational and
reasonably arguable grounds. Those claims and legal contentions are
rejected by the French Government on legal grounds. In our view, these
circumstances in themselves suffice to qualify the present dispute as a “‘dis-
pute in regard to which the parties are in conflict as to their legal rights”’
and as a “‘legal dispute” within the meaning of Article 17 of the 1928 Act.

64
518 NUCLEAR TESTS (JOINT DISS. OP.)

45. The conclusion just stated conforms to what we believe to be the
accepted view of the distinction between disputes as to rights and dis-
putes as to so-called conflicts of interests. According to that view, a
dispute is political, and therefore non-justiciable, where the claim is
demonstrably rested on other than legal considerations, e.g., on political,
economic or military considerations. In such disputes one, at least, of the
parties is not content to demand its legal rights, but asks for the satis-
faction of some interest of its own even although this may require a
change in the legal situation existing between them. In the present case,
however, the Applicant invokes legal rights and does not merely pursue its
political interest; it expressly asks the Court to determine and apply what
it contends are existing rules of international law. In short, it asks for the
settlement of the dispute ‘‘on the basis of respect for law”, which is the
very hall-mark of a request for judicial, not political settlement of an
international dispute (cf. Interpretation of Article 3, Paragraph 2, of the
Treaty of Lausanne, P.C.1I.J., Series B, No. 12, at p. 26). France also, in
contesting the Applicant’s claims, is not merely invoking its vital political
or military interests but is alleging that the rules of international law
invoked by the Applicant do not exist or do not warrant the import given
to them by the Applicant. The attitudes of the Parties with reference to the
dispute, therefore, appear to us to show conclusively its character as a
“legal” and justiciable dispute.

46. This conclusion cannot, in our view, be affected by any suggestion
or supposition that, in bringing the case to the Court, the Applicant may
have been activated by political motives or considerations. Few indeed
would be the cases justiciable before the Court if a legal dispute were to be
regarded as deprived of its legal character by reason of one or both parties
being also influenced by political considerations. Neither in contentious
cases nor in requests for advisory opinions has the Permanent Court or
this Court ever at any time admitted the idea that an intrinsically legal
issue could lose its legal character by reason of political considerations
surrounding it.

47. Nor is our conclusion in any way affected by the suggestion that in
the present case the Court, in order to give effect to New Zealand’s
claims, would have to modify rather than apply the existing law. Quite
apart from the fact that the Applicant explicitly asks the Court to apply
the existing law, it does not seem to us that the Court is here called upon
to do anything other than exercise its normal function of deciding the
dispute by applying the law in accordance with the express directions
given to the Court in Article 38 of the Statute. We fully recognize that,
as was emphasized by the Court recently in the Fisheries Jurisdiction

65
519 NUCLEAR TESTS (JOINT DISS. OP.)

cases, ‘‘the Court, as a court of law, cannot render judgment sub specie
legis ferendae, or anticipate the law before the legislator has laid it down”
(Z.C.J. Reports 1974, at pp. 23-24 and 192). That pronouncement was,
however, made only after full consideration of the merits in those cases.
It can in no way mean that the Court should determine in limine litis the
character, as lex lata or lex ferenda, of an alleged rule of customary law
and adjudicate upon its existence or non-existence in preliminary pro-
ceedings without having first afforded the parties the opportunity to plead
the legal merits of the case. In the present case, the Court is asked to
perform its perfectly normal function of assessing the various elements
of State practice and legal opinion adduced by the Applicant as indicating
the development of a rule of customary law. This function the Court
performed in the Fisheries Jurisdiction cases, and if in the present case the
Court had proceeded to the merits and upheld the Applicant’s conten-
tions in the present case, it could only have done so on the basis that the
alleged rule had indeed acquired the character of lex lata.

48. Apart from these fundamental considerations, we cannot fail to
observe that, in alleging violations of its territorial sovereignty and of
rights derived from the principle of the freedom of the high seas, the
Applicant also rests its case on long-established—indeed elemental—
rights, the character of which as Jex lata is beyond question. In regard
to these rights the task which the Court is called upon to perform is that
of determining their scope and limits vis-a-vis the rights of other States,
a task inherent in the function entrusted to the Court by Article 38 of the
Statute.

49. These observations also apply to the suggestion that the Applicant
is in no position to claim the existence of a rule of customary international
law operative against France inasmuch as the Applicant did not object to,
and even endorsed, the conduct of atmospheric nuclear tests in the
Pacific Ocean region prior to 1963. Clearly this is a matter involving the
whole concept of the evolutionary character of customary international
Jaw upon which the Court should not pronounce in these preliminary
proceedings. The very basis of the Applicant’s legal position, as presented
to the Court, is that after the tests in question there developed a growing
awareness of the dangers of nuclear fall-out and a climate of public
opinion strongly opposed to atmospheric tests; and that the conclusion
of the Moscow Test Ban Treaty in 1963 led to the development of a rule
of customary law prohibiting such tests. The Applicant has also drawn
attention to its own constant opposition to atmospheric tests from 1963
onwards. Consequently, although the earlier conduct of the Applicant
is no doubt one of the elements which would have had to be taken into
account by the Court, it would have been upon the evidence of State
practice as a whole that the Court would have had to make its deter-
mination of the existence or non-existence of the alleged rule. In short,
however relevant, this point appears to us to belong essentially to the

66
520 NUCLEAR TESTS (JOINT DISS. OP.)

legal merits of the case, and not to be one appropriate for determination
in the present preliminary proceedings.

50. We are, moreover, unable to see how the fact that there is a sharp
conflict of view between the Applicant and the French Government
concerning the materiality of the damage or potential risk of damage
resulting from nuclear fall-out could either affect the legal character of
the dispute or call for the Application to be adjudged inadmissible here
and now. This question again appears to us to belong to the stage of the
merits. On the one side, the New Zealand Government has given its view
of the facts regarding atmospheric nuclear explosions in the Pacific
Ocean region and of the dangers of radio-active fall-out attendant upon
them (paras. 12-22 of the Application). In presenting its arguments con-
cerning the development of international law on this matter, it also has
cited a series of General Assembly resolutions, the reports on atomic
radiation of UNSCEAR and of the International Commission on Radio-
logical Protection, the Test Ban Treaty itself, the Treaty for the Prohibi-
tion of Nuclear Weapons in Latin America, the Treaty on the Non-
Proliferation of Nuclear Weapons, and a resolution and declaration
adopted at the Stockholm Conference on the Human Environment. In
addition, it has referred to the psychological injury said to be caused to
the peoples of New Zealand, the Cook Islands, Niue and the ‘Tokelau
Islands through their anxiety as to the possible effects of radio-active
fall-out on the well-being of themselves and their descendants. On the
other side, there are before the Court the repeated assurances of the
French Government, in diplomatic Notes and public statements, con-
cerning the precautions taken by her to ensure that the nuclear tests would
be carried out “in complete security”. There are also reports of various
scientific bodies, including those of the Australian National Radiation
Advisory Committee in 1967, 1969, 1971 and 1972 and of the New Zea-
land National Radiation Laboratory in 1972, which all concluded that
the radio-active fall-out from the French tests was below the damage
level for public health purposes. In addition, the Court has before it the
report of a meeting of Australian and French scientists in May 1973.in
which they arrived at common conclusions as to the data of the amount
of fall-out but differed as to the interpretation of the data in terms of the
biological risks involved. Whatever impressions may be gained from a
prima facie reading of the evidence so far presented to the Court, the
questions of the materiality of the damage resulting from, and of the risk
of future damage from, atmospheric nuclear tests, appear to us mani-
festly questions which cannot be resolved in preliminary proceedings
without the Parties having had the opportunity to submit their full case
to the Court.

51. The dispute as to the facts regarding damage-and potential damage
67
521 NUCLEAR TESTS (JOINT DISS. OP.)

from radio-active nuclear fall-out itself appears to us to be a matter
which falls squarely within the third of the categories of legal disputes
listed in Article 36 (2) of the Statute: namely a dispute concerning “the
existencé of any fact which, if established, would constitute a breach of an
international obligation”. Such a dispute, in our view, is inextricably
linked to the merits of the case. Moreover, New Zealand contends that
rights which she invokes are violated by France’s conduct of atmospheric
tests independently of proof of damage. Thus, the whole issue of material
damage appears to be inextricably linked to the merits. Just as the ques-
tion whether there exists any genera! rule of international law prohibiting
atmospheric tests is ‘a question of international law” and part of the
legal merits of the case, so also is the point whether material damage is an
essential element in that alleged rule. Similarly, just as the questions
whether there exist any general rules of international law applicable to
invasion of territorial sovereignty by deposit of nuclear fall-out and
regarding violation of so-called “decisional sovereignty’? by such a de-
posit are “questions of international law” and part of the legal merits, so
also is the point whether material damage is an essential element in any
such alleged rules. Mutatis mutandis, the same may be said of the question
whether a State claiming in respect of an alleged violation of the freedom
of the seas has to adduce material damage to its own interests.

52. Finally, we turn to the question of New Zealand’s legal interest in
respect of the claims which she advances. With regard to the right said to
be inherent in New Zealand’s territorial sovereignty, we think that she is
justified in considering that her legal interest in the defence of that right is
direct. Whether or not she can succeed in persuading the Court that the
particular right which she claims falls within the scope of the principle
of territorial sovereignty, she clearly has a legal interest to litigate that
issue in defence of her territorial sovereignty. With regard to the rights
to be free from atmospheric tests, said to be possessed by New Zealand
in common with other States, the question of “legal interest” again
appears to us to be part of the general legal merits of the case. If the
materials adduced by New Zealand were to convince the Court of the
existence of a general rule of international law, prohibiting atmospheric
nuclear tests, the Court would at the same time have to determine what is
the precise character and content of that rule and, in particular, whether
it confers a right on every State individually to prosecute a claim to
secure respect for the rule. In short, the question of “‘legal interest” cannot
be separated from the substantive legal issue of the existence and scope of
the alleged rule of customary international law. Although we recognize
that the existence of a so-called actio popularis in international law is a
matter of controversy, the observations of this Court in the Barcelona
Traction, Light and Power Company, Limited case, Second Phase, I.C.J.
Reports 1970, at page 32, suffice to show that the question is one that
may be considered as capable of rational legal argument and a proper
subject of litigation before this Court.

68
522 NUCLEAR TESTS (JOINT DISS. OP.)

53. As to the rights said to be derived from the principle of the freedom
of the high seas, the question of “legal interest’? once more appears
clearly to belong to the general legal merits of the case. Here, the existence
of the fundamental rule, the freedom of the high seas, is not in doubt,
finding authoritative expression in Article 2 of the Geneva Convention of
1958 on the High Seas. The issues disputed between the parties under this
head are (i) whether the establishment of a nuclear weapon-testing zone
covering areas of the high seas and the superjacent air space are permis-
sible under that rule or are violations of the freedoms of navigation and
fishing, and (ii) whether atmospheric nuclear tests also themselves con-
stitute violations of the freedom of the seas by reason of the pollution of
the waters alleged to result from the deposit of radio-active fall-out. In
regard to these issues, the Applicant contends that it not only has a
general and common interest as a user of the high seas but also that its
geographical position gives it a special interest in freedom of navigation,
over-flight and fishing in the South Pacific region. That States have indi-
vidual as well as common rights with respect to the freedoms of the high
seas is implicit in the very concept of such freedoms which involve rights
of user possessed by every State, as is implicit in numerous provisions of
the Geneva Convention of 1958 on the High Seas. It is, indeed, evidenced
by the 'ong history of international disputes arising from conflicting asser-
tions of their rights on the high seas by individual States. Consequently,
it seems to us that it would be difficult to admit that the Applicant in the
present case is not entitled even to litigate the question whether it has a
legal interest individually to institute proceedings in respect of what she
alleges to be violations of the freedoms of navigation, over-flight and
fishing. This question, as we have indicated, is an integral part of the
substantive legal issues raised under the head of the freedom of the seas
and, in our view, could only be decided by the Court at the stage of the
merits.

54. Having regard to the foregoing observations, we think it clear
that none of the questions discussed in this part of our opinion would
constitute a bar to the exercise of the Court’s jurisdiction with respect
to the merits of the case on the basis of Article 17 of the 1928 Act.
Whether regarded as matters of jurisdiction or of admissibility, they are
all either without substance or do “‘not possess, in the circumstances of
the case, an exclusively preliminary character”. Dissenting, as we do,
from the Court’s decision that the claim of New Zealand no longer has
any object, we consider that the Court should have now decided to pro-
ceed to pleadings on the merits.

69
523 NUCLEAR TESTS (JOINT DISS. OP.)

PART IV. CONCLUSION

55. Since we are of the opinion that the Court has jurisdiction and that
the case submitted to the Court discloses no ground on which New Zea-
land’s claims should be considered inadmissible, we consider that the
Applicant had a right under the Statute and the Rules to have the case
adjudicated. This right the Judgment takes away from the Applicant
by a procedure and by reasoning which, to our regret, we can only
consider as lacking any justification in the Statute and Rules or in the
practice and jurisprudence of the Court.

(Signed) Charles D. ONYEAMA.
(Signed) Hardy C. DILLARD.
(Signed)  E. JIMENEZ DE ARECHAGA.
(Signed) H. WALDOCK.

70
